                                          Case 4:19-cv-00216-JST Document 49 Filed 09/16/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARY CARTER,                                   Case No. 19-cv-00216-JST
                                                       Plaintiff.
                                   8
                                                                                        JUDGMENT IN A CIVIL CASE
                                                 v.
                                   9
                                                                                        Re: Dkt. No. 48
                                  10     BAY AREA NEWS GROUP EAST BAY,
                                         LLC, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Order Granting Motion to Dismiss with Prejudice, signed on September 16,

                                  14   2019, Judgment is hereby entered.

                                  15

                                  16   Dated: September 16, 2019

                                  17                                                     Susan Y. Soong, Clerk

                                  18

                                  19                                                     Doug Merry
                                  20                                                     Deputy Clerk

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
